Department of the. Judiciary,
Honolulu, H. I., February 28, 1898.
To the Cabinet of the Republic of Hawaii,
Gentlemen: — Your communication of tbe 26tb instant is received. You desire tbe opinion of tbe Justices of tbe Supreme Court upon tbe following question: “Does tbe provision in regard to disability to bold tbe office of President as set' forth in Article 22 of tbe Constitution apply to tbe Minister of Foreign Affairs acting as President during tbe temporary absence of tbe President; and is tbe present Minister of Foreign Affairs disqualified from acting as President during tbe temporary absence of tbe President?” • Your communication states tbe facts in question as follows: “Tbe present Minister of Foreign Affairs, H. E. Cooper, arrived in this country on tbe Ith day of June, 1890, has resided here ever since, and is a citizen of tbe Republic.”
Article 22 of tbe Constitution under the caption “Qualifications of President” requires that in order to be eligible to tbe office of President, “a person shall be not less than thirty-five years of age; have been born in tbe Hawaiian Islands or resided therein for not less than fifteen years; and be a citizen of tbe Republic.”
*349Article 36 of the Constitution, Section 1, prescribes that “in case of the temporary disability or absence from the country of the President, the Minister of Foreign Affairs, while such disability or absence continues, shall act as President.”
The President is now temporarily absent from the country, and, in obedience to the Constitution, the Minister of Foreign Affairs, Hon. H. E. Cooper, is acting as President. No question is made as to the constitutional qualification of Mr. Cooper to be Minister of Foreign Affairs. Mr. Cooper takes the office of Acting President by virtue of Article 36 of the Constitution, and to do so the only qualification that he must possess is that he be the Minister of Foreign Affairs. "Whether Mr. Cooper be eligible to the elective officd of President is altogether foreign to the question and cannot be inquired into. Mr. Cooper’s functions as Acting President began when the President left the country and will cease wdien he returns.
We therefore answer both parts of the question, an answer to which is requested of us, in the negative.
We desire now to call the attention of the Cabinet to Article 87 of the Constitution, which prescribes as follows: “The Justices of the Supreme Court, when requested by the President or the Cabinet, shall render opinions1 upon questions of lato upon solemn occ,asions.” AYe doubt very much whether the occasion which has given rise to the question submitted for our opinion is one of the character required in the Constitution.
Very respectfully submitted.
(signed) A. F. Judd.
(signed) W. F. Frear.
(signed) W. Austin Whiting.
Justices of the Supreme Court of the Republic of Hawaii.